Title: From John Adams to Jeremiah Allen, 2 April 1780
From: Adams, John
To: Allen, Jeremiah


     
      Dear Sir
      Paris March April 2 1780
     
     Last night I received yours of the 27 of March from Libourne, which gave me great Pleasure, and relieved my Mind from a Burthen as I had been under Anxiety least you should have been sick, as I had made many Enquiries after you, and could hear nothing, not even where you was. Mr Thaxter never received your letter.
     The Report you mention is but one of a Million lies, that are circulated by Artfull People for various Purposes. I have had particular Reasons for concealing my public Character hitherto, but you knew it sufficiently before you came from America, altho you never knew it from me. But I have now no longer any Reasons for secreting my Mission. I have the Honour to be, a Minister Plenipotentiary from the United States of America vested with full Powers, to treat and agree, with the Ambassadors or Plenipotentiaries of France England, or any other states whom it may concern, relating to the Reestablishment of Peace and have had the Honour, in this Character to be presented to the King and Royal Family at Versailles. There is no other Person in Europe who can make a Peace on behalf of America, and you may be assured, and so may all who enquire of you, that I have not made Peace, and that I shall not and cannot make Peace untill France and England shall do the same. You may assure them too that Congress have not, because England has never empowerd any body to treat with them, and if she had or should, congress could not make Peace without France. You will make a discreet Use of this Letter. Direct for me, a l’hotel de Valois Ruë de Richelieu, a Paris. Pray write me, the Productions, Manufactures, Commerce and Remarkables of the Place where you are.
     I hope soon to have the Pleasure of seeing you in Paris, and showing you some of its Curiosities. I am with great Regard, sir your most obt. servant.
    